NO. 12-12-00420-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

WILLIE RAY,                                                §     APPEAL FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Willie Ray attempts to appeal an order denying his petition for reformation of
judgment, which we construe as a motion for judgment nunc pro tunc.
         The denial of a motion for judgment nunc pro tunc is not an appealable order. See Everett
v. State, 82 S.W.3d 735, 735 (Tex. App.–Waco 2002, pet. dism’d). Accordingly, on December
12, 2012, this court notified Appellant, pursuant to Texas Rule of Appellate Procedure 37.2, that
the information received in this appeal does not contain a final judgment or other appealable order.
Appellant was further informed that the appeal would be dismissed if the information received in
the appeal was not amended on or before January 11, 2013, to show the jurisdiction of this court.
         The January 11, 2013 deadline has passed, and Appellant has not shown the jurisdiction of
this court or otherwise responded to its December 12, 2012 notice. Accordingly, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 37.2, 42.3.
Opinion delivered January 23, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                          JANUARY 23, 2013


                                         NO. 12-12-00420-CR


                                          WILLIE RAY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

                             Appeal from the 7th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 007-0396-03)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      2